Hinman, J.
This was an action for work and labor upon one of the highways in the town, done at the request of the selectmen. The town being bound to keep all the highways *91in its limits in sufficient repair, except only such as belong to some particular person or corporation to repair; and the selectmen being the general agents of the town to manage affairs of this sort, the plaintiff has an undoubted right to recover, unless it appears that some other person or corporation was bound to maintain and keep in repair the particular highway upon which the work was performed. This highway is also within the limits of the borough of Willimantic, and by the charter of the borough it was made the duty of that corporation to keep in good and sufficient repair all the highways which were open and within its limits at the time it was granted, (1833); and the claim is, that under this provision of the charter, the borough, and not the town ought to repair this road. If this were so, it would be rather ungracious to refuse to pay for work done at the request of their selectmen, and apparently for the benefit of the town, unless the plaintiff knew that it was not the duty of the town to repair the road. But we need not examine the question, whether the town would be liable in such a case, because we are all satisfied that the town, and not the borough, is bound to maintain this highway. At the time the borough-charter was granted, the highway was a part of the Windham and Coventry turnpike road, originally built and then maintained by the turnpike company. The charter of that corporation was repealed in 1852, and their road was discontinued as a turnpike, and it was provided that thereafter said road should be and‘remain a part of the public highway in the respective towns in which it was situated. We think, therefore, this was not a highway open in 1833, within the meaning of the borough-charter, and that it only became such on the repeal of the turnpike company’s charter in 1852. In one sense, a turnpike road is an open highway, but it is not a town highway, and the clause of the charter which refers to highways then open, we think obviously means -only such ordinary town highways as the town were then bound to maintain and repair. It was not intended to apply to turnpikes, and thus shift the burden of repairing them from the turnpike corporation to the borough. Nor *92was it intended that all future highways should belong to the borough to maintain, merely because they might be within the limits of the borough. This is evident from the provision that was made for an apportionment of them between the borough and the town. The legislature, instead of continuing the liability on the part of the town to maintain all the highways within its limits, chose to excuse the inhabitants of the borough from the payment of any portion of the ordinary town highway taxes, and to throw a fair proportion of the town highways upon the borough to maintain. Accordingly, the highways then open and within the borough were assigned to the borough, and provision was made for an apportionment, according to the assessment lists of the inhabitants of the borough and the town, at stated periods thereafter, of other highways. If, therefore, the burden should become unequal, in consequence of a change, relatively, in the assessment lists of the borough and of the town, the inequality is at all times subject to a regulation by which it can be corrected. We are satisfied, therefore, that there was no error in the rulings of the superior court, and a new trial is not advised.
In this opinion, the other judges, Storrs and Ellsworth, concurred.
New trial not granted.